Exhibit 10.1

Execution Version

Sixth Amendment to Credit Agreement

This Sixth Amendment to Credit Agreement (this “Amendment”) dated as of October
27, 2020, is among Linn Energy Holdco II LLC, a Delaware limited liability
company (the “Borrower”); Linn Energy Holdco LLC, a Delaware limited liability
company (the “Parent”); Linn Merger Sub #1, LLC, a Delaware limited liability
company (“MidCo”); Riviera Resources, Inc., a Delaware corporation (“Holdings”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the Parent, MidCo and Holdings, the “Obligors”); Royal Bank of Canada,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as the Issuing Bank; and the Lenders signatory hereto.  

R e c i t a l s

A.The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and the
Lenders are parties to that certain Credit Agreement dated as of August 4, 2017
(as amended, restated, amended and restated, supplement, or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which the Lenders
have made certain credit available to and on behalf of the Borrower.

B.The Borrower and the other Obligors are parties to that certain Guarantee and
Collateral Agreement dated as of August 4, 2017 made by each of the Grantors (as
defined therein) in favor of the Administrative Agent.

C.The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement as more
fully set forth herein.

D.NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed to such term in the Credit Agreement.  Unless otherwise indicated, all
section, exhibit and schedule references in this Amendment refer to sections,
exhibits or schedules of the Credit Agreement.  

Section 2.Amendments to Credit Agreement.

2.1Amendments to Section 1.02.

(a)Each of the following definitions is hereby amended and restated in its
entirety to read as follows:

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.  As of the Sixth Amendment Effective Date, the Aggregate


LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

Maximum Credit Amounts of the Lenders is $540,000.

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment, as the same may from time to time be further amended,
restated, amended and restated, supplemented or otherwise modified.

“LC Commitment” at any time means $540,000.

(b)The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of October 27, 2020, among the Borrower, Holdings, MidCo, the Parent, the
other Guarantors, the Administrative Agent and the Lenders party thereto.

“Sixth Amendment Effective Date” has the meaning assigned to such term in the
Sixth Amendment.

(c)The definition of “Commitment” is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding the foregoing or anything to the contrary contained herein, from
and after the Sixth Amendment Effective Date, no Lender shall have a commitment
to make Loans hereunder.

2.2Amendment to Section 2.01.  Section 2.01 is hereby amended by adding the
following new sentence at the end thereof:

Notwithstanding the foregoing or anything to the contrary contained herein, from
and after the Sixth Amendment Effective Date, no Lender shall have any
obligation to make any Loans hereunder, and the Borrower shall not make any
request for a Borrowing (and any Borrowing Request made by the Borrower shall be
ineffective).

2.3Amendment to Section 2.03.  Section 2.03 is hereby amended by adding the
following new sentence at the end thereof:

Notwithstanding the foregoing or anything to the contrary contained herein, from
and after the Sixth Amendment Effective Date, the Borrower may not make any
request for a Borrowing (and any Borrowing Request made by the Borrower shall be
ineffective).

2.4Amendment to Section 2.08(a).  Section 2.08(a) is hereby amended by adding
the following new sentence to the end thereof:


Page 2

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or anything to the contrary contained herein, from
and including the Sixth Amendment Effective Date, no Issuing Bank shall have any
obligation to issue, amend, renew or extend any Letter of Credit hereunder, and
the Borrower shall not request the issuance, amendment, renewal or extension of
any Letter of Credit hereunder (and any such request delivered by the Borrower
shall be ineffective).

2.5Amendment to Section 8.16.  Section 8.16 is hereby amended by adding a new
subsection (c) to the end thereof to read as follows:

(c)

From and after the Sixth Amendment Effective Date, the Borrower shall maintain
at all times at least $540,000 in cash in the Deposit Account maintained with
Comerica Bank with account number XXXXXX3194, in which the Administrative Agent
has been granted a first-priority Lien.

 

Section 3.Assignment and Assumption; Borrowing Base Reduction.  

3.1Assignment and Assumption; Exiting Lenders.

(a)As used in this Sixth Amendment, (i) the term “Exiting Lenders” means the
collective reference to each of Citibank, N.A., JPMorgan Chase Bank, N.A.,
Cadence Bank, N.A., Cathay Bank, and Canadian Imperial Bank of Commerce, New
York Branch; and (ii) the term “Continuing Lender” means Royal Bank of Canada.  

(b)Effective as of the Sixth Amendment Effective Date, immediately after to
giving effect to the amendments to the Credit Agreement set forth in Section 2
and the Borrowing Base reduction set forth in Section 3.2 and for an agreed
consideration, each Exiting Lender (each an “Assignor”) hereby irrevocably sells
and assigns to the Continuing Lender (the “Assignee”), and the Assignee hereby
irrevocably purchases and assumes from the Assignors, subject to and in
accordance with the Standard Terms and Conditions attached as Annex 1 to Exhibit
D to the Credit Agreement (the “Standard Terms and Conditions”) and the Credit
Agreement (the “Assignment and Assumption”): (i) all of such Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto, including, without
limitation, the Commitment and the Maximum Credit Amount of such Assignor and
all of the Loans owing to such Assignor which are outstanding on the Sixth
Amendment Effective Date, together with the participations in Letters of Credit
held by such Assignor on the Sixth Amendment Effective Date (but excluding
accrued interest and fees to and excluding the Sixth Amendment Effective Date),
such that, after giving effect to such sale, assignment, purchase and
assumption, (A) the Assignee shall have the Commitment, Maximum Credit Amount
and Loans (and participations in Letters of Credit) specified in the below grid
under the caption “Continuing Lender’s Interests”, (B) the Commitment of each
Exiting Lender shall be zero, (C) each Exiting Lender shall have sold and
assigned to the Assignee all of the Loans owing to such Exiting Lender which are
outstanding on the Sixth Amendment Effective Date, together with the
participations in Letters of Credit held by such Exiting Lender on the Sixth
Amendment Effective Date, and (D) each Exiting Lender shall cease to be a
“Lender” for all purposes under the Credit Agreement and the other Loan
Documents but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 of the Credit


Page 3

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

Agreement; and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of such Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.  Such sale and assignment is without recourse to
any Assignor and, except as expressly provided in the Standard Terms and
Conditions, without representation or warranty by any Assignor.  The
Administrative Agent hereby waives the processing and recordation fee of $3,500
payable to the Administrative Agent pursuant to 12.04(b)(ii)(C) of the Credit
Agreement in connection with the Assignment and Assumption.   The Standard Terms
and Conditions are hereby agreed to and incorporated herein by reference and
made a part of the terms of the Assignment and Assumption pursuant to this
Section 3.1 as if set forth herein in full.

A.Continuing Lender’s Interests:

Continuing Lender

Maximum Credit Amount

Principal Amount of Loans

Participations in Letters of Credit and LC Disbursements

Royal Bank of Canada

$540,000.00

$0.00

$540,000.00

 

(c)Amendment and Restatement of Annex I to the Credit Agreement.  On the Sixth
Amendment Effective Date, immediately after giving effect to the Assignment and
Assumption pursuant to this Section 3.1 of this Amendment: (a) the Continuing
Lender shall have the Maximum Credit Amount specified for such Person on Annex I
attached to this Sixth Amendment; (b) Annex I of the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Annex I attached to
this Sixth Amendment; and (c) each Exiting Lender shall cease to be a “Lender”
for all purposes under the Credit Agreement and the other Loan Documents.

3.2Borrowing Base Reduction.  For the period from and including the Sixth
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $540,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time to the extent required by Section 2.07(e), Section 2.07(f) or Section
8.12(c).  

Section 4.Conditions Precedent to Sixth Amendment Effective Date.  This
Amendment shall become effective on the date (such date, the “Sixth Amendment
Effective Date”) when each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement):

4.1Sixth Amendment.  The Administrative Agent shall have received from the
Borrower, each other Obligor, each Lender and the Issuing Bank counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Persons.




Page 4

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

4.2No Default.  No Default, Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing as of the Sixth Amendment Effective Date.

4.3No Outstanding Loans or Letters of Credit.  No Loans or Letters of Credit
shall be outstanding other than (i) that certain Letter of Credit #1885S26784
issued in favor of Southern Star Central Gas Pipeline, Inc. and (ii) that
certain Letter of Credit #1185/S26343 issued in favor of Claiborne Electric
CO-OP.

4.4Payment of Outstanding Invoices.  The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Sixth Amendment Effective Date, including, to the extent
invoiced prior to the Sixth Amendment Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower (including, but not limited to the reasonable fees of Paul Hastings
LLP), in each case pursuant to the Credit Agreement.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective and to declare the occurrence of the Sixth Amendment
Effective Date when it has received documents confirming compliance with the
conditions set forth in this Section 4 or the waiver of such conditions in
accordance with Section 12.02 of the Credit Agreement.  Such declaration shall
be final, conclusive and binding upon all parties to the Credit Agreement for
all purposes.  For purposes of determining compliance with the conditions
specified in this Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the Sixth Amendment
Effective Date specifying its objection thereto.  

Section 5.Limited Waivers.  

5.1Limited Waiver of Section 8.01 Reporting Requirements.  Pursuant to Section
8.01(b), Section 8.01(c), Section 8.01(d) and Section 8.01(l), the Borrower is
required to deliver financial statements, a compliance certificate, a list of
Swap Agreements, production reports and lease operating statements,
respectively, not later than forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings (the “Quarterly
Reporting Covenants”).  The Borrower has requested that the Lenders postpone,
and the Lenders do hereby postpone the date on which the Borrower shall satisfy
the Quarterly Reporting Covenants for the fiscal quarter ending September 30,
2020 until the date that is forty-five (45) days following the Sixth Amendment
Effective Date.

5.2Limited Waiver of Section 9.01.  The Borrower has requested that the Lenders
waive, and the Lenders do hereby waive, the Borrower’s compliance with Section
9.01(a) and Section 9.01(b) solely for the fiscal quarter ending September 30,
2020.

5.3Limited Waiver of Section 8.16 and Section 9.19.  The Borrower has requested
that the Lenders waive, and the Lenders do hereby waive, the Borrower’s
compliance with Section 8.16 and Section 9.19 solely with respect to that
certain Deposit Account of the Borrower maintained with Royal Bank of Canada,
New York Branch with account number 1881853194,




Page 5

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

which Deposit Account serves as cash collateral for that certain letter of
credit #1185S26784 assumed by the Borrower from Blue Mountain Midstream LLC in
favor of Southern Star Central Gas Pipeline, Inc.

5.4Waivers Generally.  Except as expressly waived herein, all covenants,
obligations and agreements of the Borrower, the Parent, MidCo, Holdings and each
other Obligor contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms.  Without
limitation of the foregoing, the foregoing waivers are hereby granted to the
extent and only to the extent specifically stated herein and for no other
purpose and shall not be deemed to (a) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower, the Parent, MidCo,
Holdings or any other Obligor or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument.  Granting the waivers set forth
in this Section 5 does not and should not be construed to be an assurance or
promise that consents or waivers will be granted in the future, whether for the
matters herein stated or on other unrelated matters.

Section 6.Miscellaneous.

6.1Confirmation. The provisions of the Credit Agreement (as amended by this
Amendment) shall remain in full force and effect in accordance with its terms
following the effectiveness of this Amendment.

6.2Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby: (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations, and acknowledges, renews and extends its continued liability,
under each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby (subject to subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law); (c) agrees that from and after the Sixth Amendment
Effective Date, each reference to the Credit Agreement in the Loan Documents
shall be deemed to be a reference to the Credit Agreement, as amended by this
Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Amendment: (i) the
representations and warranties set forth in each Loan Document are true and
correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (except for those
which have a materiality qualifier, which shall be true and correct in all
respects as so qualified) as of such specified earlier date and (ii) no Default
has occurred and is continuing.




Page 6

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

6.3Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by fax, as an attachment to an email or other similar electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

6.4NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6Payment of Expenses.  In accordance with Section 12.03(a) of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees, charges and disbursements of counsel to each of the
Administrative Agent.

6.7Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and assigns permitted thereby.

6.9Loan Document.  This Amendment is a “Loan Document” as defined and described
in the Credit Agreement and all of the terms and provisions of the Credit
Agreement relating to Loan Documents shall apply hereto.

6.10Electronic Execution of Amendment and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper based recordkeeping




Page 7

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

[Signatures begin next page.]

 

Page 8

LEGAL_US_W # 104976239.6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:

LINN ENERGY HOLDCO II LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

PARENT:

LINN ENERGY HOLDCO LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

MIDCO:

LINN MERGER SUB #1, LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

HOLDINGS:

RIVIERA RESOURCES, INC.

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS:

RIVIERA UPSTREAM, LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

RIVIERA OPERATING, LLC

RIVIERA UPSTREAM, LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

RIVIERA MARKETING, LLC

 

 

 

 

 

By:

/s/ David B. Rottino

 

Name:

David B. Rottino

 

Title:

President and Chief Executive Officer

 

 

 

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA, as

Administrative Agent

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:

Yvonne Brazier

 

Title:

Manager, Agency Services

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ISSUING BANK AND LENDER:

ROYAL BANK OF CANADA, as Issuing

Bank and a Lender

 

 

 

 

 

By:

/s/  Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a

Lender

 

 

 

 

 

By:

/s/ Anson Williams

 

Name:

Anson Williams

 

Title:

Authorized Officer

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

CATHAY BANK, as a Lender

 

 

 

 

 

By:

/s/ Dale T. Wilson

 

Name:

Dale T. Wilson

 

Title:

Senior Vice President

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH,

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Danvers

 

Name:

Scott W. Danvers

 

Title:

Authorized Signatory

 

 

 

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Molly Wickman

 

Name:

Molly Wickman

 

Title:

Assistant Vice President

 






Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 

 

Signature Page

Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ANNEX I

MAXIMUM CREDIT AMOUNTS

Name of Lender

Applicable
Percentage

Maximum

Credit Amount

Royal Bank of Canada

100.000000000%

$540,000.00

TOTAL

100.00000000%

$540,000.00

 

Annex I